Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 1/21/2021, and current amendments overcome the rejection of claims under U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Xu et al ("Xu", US 20140013376) in view of Jana et al ("Jana", US 20160234078) and in further view of Abuteir et al, (“Abuteir”, Variable-Threshold Buffer Based Adaptation for DASH Mobile Video Streaming, 2017, iEEE, pages 1-7) does not teach a device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: obtaining a first video chunk of a first segment of a video program via a network link, wherein the first video chunk is encoded at a first bitrate of a plurality of available bitrates for a plurality of segments of the video program in accordance with a mapping function of buffer occupancy levels to the plurality of available bitrates, wherein the mapping function includes a plurality of buffer occupancy-based switching points, wherein each of the plurality of buffer occupancy-based switching points comprises a respective buffer occupancy value for switching to a respective higher available bitrate of the plurality of available bitrates when a buffer occupancy of a video buffer exceeds the respective buffer occupancy value; determining a bandwidth of the network link based upon the first bitrate, a length of the first segment, and .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, Claims 1-2, 4-12, and 14-22 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Botsford et al (US 9788026), Abstract - As one example, a method can include receiving a series of chunks of media content encoded according to an adaptive bitrate format. The method also includes setting a buffer utilization value for a compressed data buffer. The 
Dey et al (US 9756142), Abstract - A method for delivering video data from a server in a content delivery network (CDN). Video preferences of active users of a cell are determined. Video data is cached at one or more base station nodes disposed in a radio access network (RAN), wherein the video data is cached in one or more micro-caches according to a caching policy that is based on the determined video preferences. A request is received for video data. If the cached video data includes the requested video data, the cached video data is served from the RAN cache. If the cached video data does not include the requested video data, the requested video is fetched from the CDN according to a scheduling approach that considers Quality of Experience (QoE).
Van Veldhuisen (US 20190200053)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444  
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444